DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on March 16, 2022 has been entered. Claims 1, 3-5, 8-10 and 12-18 are pending in this application.

Allowable Subject Matter
Claims 1, 3-5, 8-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Lee Su et al. [KR 20130123164 A] teaches an LWR improving process solution of a photoresist pattern which contains 0.001-3 wt% of alcohol with 1-8 carbons, 0.0001-1 wt% of surfactant, 0.0001-1 wt% of alkaline material, and 95-99.9997 wt% of water for preventing the crumble of a pattern and improving the LWR of the photoresist pattern. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art processing solution for reducing incidence of pattern collapse and a number of defects in a photoresist pattern comprising polyhydroxystyrene during photoresist patterning using extreme ultraviolet rays as a light source, the processing solution consisting of: 0.001 to 0.1 wt% of an anionic surfactant selected from the group consisting of a polycarboxylic acid salt, a sulfonic acid salt, a sulfuric acid ester salt, and mixtures thereof; 0.001 to 0.1 wt% of an alkaline material selected from the group consisting of tetraethylammonium hydroxide, _tetrapropylammonium hydroxide, tetrabutylammonium hydroxide, and mixtures thereof; and 99.8 to 99.998 wt% of water, as required by claim 1.
	Claims 3-5, 8-10 and 12-18 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882